DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the request of relator, Michael J. Biegaj, for an "Alternative Writ." Relator, who is incarcerated, alleges that he is entitled to 111 days of jail time credit that the "Bureau of Sentence Computation" allegedly refuses to give him. *Page 2
 {¶ 2} Because he is an inmate, relator is required to comply with R.C.2969.25, which provides, in pertinent part:
 {¶ 3} "A) At the time that an inmate commences a civil action or appeal against a government entity or employee, the inmate shall file with the court an affidavit that contains a description of each civil action or appeal of a civil action that the inmate has filed in the previous five years in any state or federal court. The affidavit shall include all of the following for each of those civil actions or appeals:
 {¶ 4} "(1) A brief description of the nature of the civil action or appeal;
 {¶ 5} "(2) The case name, case number, and the court in which the civil action or appeal was brought;
 {¶ 6} "(3) The name of each party to the civil action or appeal;
 {¶ 7} "(4) The outcome of the civil action or appeal, including whether the court dismissed the civil action or appeal as frivolous or malicious under state or federal law or rule of court, whether the court made an award against the inmate or the inmate's counsel of record for frivolous conduct under section 2323.51 of the Revised Code, another statute, or a rule of court, and, if the court so dismissed the action or appeal or made an award of that nature, the date of the final order affirming the dismissal or award."
 {¶ 8} Relator's petition fails to comply with the foregoing statute. He simply states that he does not have the resources to list all of his actions. Moreover, relator did not file an affidavit seeking the waiver of the prepayment of the court's full filing fees for *Page 3 
this action as required by R.C. 2969.25(C). Accordingly, relator's petition for an "Alternative Writ" is dismissed at relator's costs.
PETITION DISMISSED.
Peter M. Handwork, J., Mark L. Pietrykowski, P.J., Thomas J. Osowik, J. CONCUR. *Page 1